                           UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

BOBBY GROOMES,                                 :
    Plaintiff,                                 :
                                               :   CIVIL CASE NO.
       v.                                      :   3:17cv1072(JCH)
                                               :
OFFICER FRAZIR, ET AL.,                        :   DECEMBER 10, 2018
     Defendants.                               :


 RULING RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (DOC. NO. 18)

       The plaintiff, Bobby Groomes (“Groomes”), initiated this action by filing a civil

rights complaint against Correctional Officer Frazir (“Frazir”), Lieutenant Wagner

(“Wagner”), Captain N. Lewis (“Lewis”), Warden Antonio Santiago (“Santiago”), and

Director of Classification and Population Management David Maiga (“Maiga”). See

Complaint (Doc. No. 1). On August 21, 2017, Groomes filed an Amended Complaint

naming Frazir, Wagner, Lewis, Santiago, Maiga, and District Administrator Angel Quiros

(“Quiros”) as defendants. See Amended Complaint (“Am. Compl.”) (Doc. No. 9).

       On November 2, 2017, the court reviewed the allegations in the Amended

Complaint and dismissed the investigation claim; the First Amendment speech claim;

the Fourth Amendment search claim; the Eighth Amendment deliberate indifference to

mental health needs claim; the Thirteenth Amendment claim; the Fourteenth

Amendment due process claims related to the confiscation or loss of Groomes’ personal

property, the loss of his job, his classification to a level four security level and continued

confinement at a level three facility; and the claims under article 1, sections 4, 7 and 20

of the Connecticut Constitution; and, dismissed without prejudice the Eighth
Amendment deliberate indifference to mental health needs claim and the Fourteenth

Amendment due process claim regarding Groomes’ placement on High Security status.

See Initial Review Order (Doc. No. 10) at 18. Thus, the court dismissed all claims

against Quiros and Maiga. Id. The court concluded that the Fourteenth Amendment

equal protection claim relating to the removal of Groomes from his prison job on August

4, 2015, because of his race, would proceed against Wagner, Frazir, Lewis, and

Santiago in their individual capacities. Id. On December 20, 2017, Wagner, Frazir,

Lewis, and Santiago (“the defendants”) filed an answer to the Amended Complaint. See

Answer (Doc. No. 16).

      Pending before the court is the defendants’ Motion for Summary Judgment filed

by Wagner, Frazir, Lewis and Santiago. For the reasons set forth below, the court

grants the Motion for Summary Judgment, and alternatively would dismiss this action

pursuant to Federal Rule of Civil Procedure 41(b).

I.    Notice of Current Mailing Address

      Local Rule 83.1(c)(2) requires that “[a]ny self-represented party . . . provide an

address where service can be made upon such party.” On June 30, 2017, Magistrate

Judge Garfinkel made the plaintiff aware of his obligation under Local Rule 83.1(c)(2) to

keep the Clerk apprised of an address where court orders and rulings could be mailed

to him and cautioned him that failure to comply with this requirement could lead to

dismissal of the case. See Order (Doc. No. 6). At the time that Groomes filed his

Amended Complaint in August 2017, he listed his address as MacDougall-Walker

Correctional Institution in Suffield, Connecticut. See Am. Compl. at 2.


                                            2
       On April 27, 2018, counsel for the defendants served a Motion for Summary

Judgment (Doc. No. 18), a Memorandum in Support of the Motion (Doc. No. 18-1),

Exhibits in support of the Memorandum (Doc. Nos. 18-2 to 18-6), a Local Rule 56(a)1

Statement of Facts (Doc. No. 18-7), and a Notice to Self-Represented Litigant (Doc. No.

18-8) on Groomes by mail at: Roger Sherman House, 8 Rowe Street, New Haven,

Connecticut 06511. See (Doc. No. 18-8) at 7. Groomes did not respond to the Motion

or seek an extension of time to respond to the Motion.

       On September 10, 2018, the court issued a Notice to Pro Se Litigant (Doc. No.

20) informing Groomes of his obligation to respond to the Motion for Summary

Judgment and directing Groomes to file his Response on or before September 24,

2018. The court warned Groomes that if he failed to file a Response to the Motion for

Summary Judgment within the time specified, the court would likely grant the Motion

absent objection. Id. The Clerk mailed the Notice to Groomes at his address on file

with the court: MacDougall Walker Correctional Institution, 1153 East Street South,

Suffield, CT 06080. Id.

       On September 26, 2018, the Clerk received the envelope containing the copy of

the Notice to Pro Se Litigant back from the United States Postal Service. The envelope

included the following notation: Return to Sender, Not Deliverable as Addressed,

Unable to Forward – Parole.” See (Docket Entry dated Sept. 26, 2018). Later that day,

after becoming aware that Department of Correction records1 reflected that the plaintiff’s



       1Information regarding Groomes’ current location may be found on the State of Connecticut
Department of Correction’s website under Inmate Search using his CT DOC Inmate Number 92908. See

                                               3
current location was the Roger Sherman House in New Haven, Connecticut, a clerk re-

mailed a copy of the Notice to Pro Se Litigant to the plaintiff at the Roger Sherman

House, 8 Rowe Street, New Haven, Connecticut 06511. Id.

        To date, Groomes has not filed a written notice indicating his current mailing

address. Nor has he responded to the court’s Notice to Pro Se Litigant or the

defendants’ Motion for Summary Judgment. He has not otherwise contacted the court.

Accordingly, the action is subject to dismissal under Federal Rule of Civil Procedure

41(b), for Groomes’ failure to respond to Orders and the rules of this court.

II.     Motion for Summary Judgment (Doc. No. 18)

        The Motion for Summary Judgment includes two grounds. Wagner, Frazir,

Lewis, and Santiago argue that Groomes failed to exhaust his administrative remedies

prior to filing this action with regard to the only claim that remains pending against them

and that the Amended Complaint fails to state a viable equal protection claim against

them. See Mem. Supp. Mot. Summ. J. (Doc. No. 18-1) at 6–11. The court concludes

that, even if the case were not subject to dismissal for Groomes’ failure to comply with

court orders and the Local Rule requiring him to file a written notice of his current

address where motions, memoranda, and other documents may be served on him, the

Motion for Summary Judgment should be granted on the ground that Groomes failed to

exhaust his available administrative remedies prior to filing this action as to the sole




http://portal.ct.gov/DOC. The court notes that the plaintiff has spelled his last name as Groomes in all
documents filed in this case. See Motion to Proceed In Forma Pauperis (Doc. No. 2) at 1, 4; Compl. at 1;
Am. Compl. at 1; Letter Motions (Doc. Nos. 7, 11). On the Department of Correction’s website, however,
the plaintiff’s last name is spelled Grooms and not Groomes.

                                                   4
claim that remains pending.

       The Prison Litigation Reform Act, section 1997e(a) of title 42 of the United States

Code (“PLRA”), requires a prisoner to exhaust “administrative remedies as are

available” before bringing an “action . . . with respect to prison conditions.” The

Supreme Court has held that this provision requires an inmate to exhaust administrative

remedies before filing any type of action in federal court, see Porter v. Nussle, 534 U.S.

516, 532 (2002), regardless of whether the inmate may obtain the specific relief he

desires through the administrative process. See Booth v. Churner, 532 U.S. 731, 741

(2001).

       Furthermore, the PLRA requires “proper exhaustion” which includes complying

with all “procedural rules,” including filing deadlines, as defined by the particular prison

grievance system. Woodford v. Ngo, 548 U.S. 81, 90–91 (2006). Thus, “untimely or

otherwise procedurally defective attempts to secure administrative remedies do not

satisfy the PLRA’s exhaustion requirements.” Ruggiero v. County of Orange, 467 F.3d

170, 176 (2d Cir. 2006) (quoting Woodford, 548 U.S. at 83–84).

       The Supreme Court has addressed three scenarios in which a prisoner’s inability

to use the administrative procedures officially adopted by a prison facility rendered the

procedures “unavailable” for the purpose of determining PLRA exhaustion. These are

(1) where the procedure is a “dead end” because officers are unable or consistently

unwilling to provide any relief to aggrieved inmates; (2) where the requirements are so

opaque or convoluted that an ordinary prisoner could not navigate them; and (3) when

prison staff use threats, intimidation, or misrepresentation to stop an inmate from using


                                              5
the grievance process. See Ross v. Blake, 136 S. Ct. 1850, 1859–60 (2016).

Failure to exhaust administrative remedies pursuant to section 1997e(a) of title 42 of the

United States Code is an affirmative defense. See Jones v. Bock, 549 U.S. 199, 215

(2007). Thus, the defendants have the burden to prove that Groomes has not

exhausted his claim prior to filing this action. See Johnson v. Mata, 460 Fed. App’x 11,

15 (2d Cir. 2012) (“The defendants have the burden of showing that there is no genuine

issue of material fact as to exhaustion that would preclude summary judgment.”).

       The administrative remedies for the State of Connecticut Department of

Correction are set forth in Administrative Directive 9.6. See Defs.’ Mem. Supp. Mot.

Summ. J., Ex. A (“AD 9.6”) (Doc. No. 18-2). AD 9.6 became effective August 15, 2013,

and was in effect during the time relevant to Groomes’ claim. The Inmate Grievance

Procedure, section six of AD 9.6, is the designated administrative remedy for all matters

not specifically identified in section 4, subsections A–I. See AD 9.6 § 4(A). A claim

regarding a condition of confinement, such as the loss of a prison job, is subject to the

Inmate Grievance Procedure.

       In support of their Motion for Summary Judgment, Wagner, Frazir, Lewis, and

Santiago have filed the Affidavit of Michelle King, who is the Correctional Counselor and

Administrative Remedies Coordinator for Corrigan Correctional Institution. See Defs.’

Mem. Supp. Mot. Summ. J., Ex. B, King Aff. ¶ 2 (Doc. No. 18-3) (“King Aff.”). King

states that, during the period from August 1, 2015 to September 1, 2016, Groomes filed

only two grievances, one addressed to his re-classification to high security status and

one addressed to property items that were lost on August 28, 2015. See King Aff. ¶¶ 4–


                                             6
5. Neither grievance raises the claim that the defendants removed Groomes from his

prison job on August 4, 2015, because of his race. See King Aff. (Doc. No. 18-3) at 5,

9–10. Groomes’ Complaint does not include any allegation that he filed a grievance or

appeal alleging discrimination. See generally Compl. (Doc. No. 1). Thus, Groomes did

not exhaust his available administrative remedies as to the only claim remaining in this

action.

          The court concludes that Wagner, Frazir, Lewis, and Santiago have met their

burden of demonstrating that there are no issues of material fact in dispute with regard

to their affirmative defense of failure to exhaust as to the only claim against them (the

equal protection claim) and that they are entitled to judgment as a matter of law. The

Motion for Summary Judgment is granted on the ground that Groomes did not exhaust

his available administrative remedies prior to filing this action as to the claim that

Wagner, Frazir, Lewis, and Santiago allegedly removed him from his prison job on

August 4, 2015, because of his race in violation of the Equal Protection Clause of the

Fourteenth Amendment.

III.      CONCLUSION

          The Motion for Summary Judgment (Doc. No. 18), filed by Wagner, Frazir, Lewis,

and Santiago, is GRANTED as to Groomes’ Fourteenth Amendment equal protection

claim, and the Clerk is directed to close the case. Alternatively, the court would have

dismissed the claim pursuant to Federal Rule of Civil Procedure 41(b) for failure to

comply with court orders and a rule of the court.



                                              7
SO ORDERED.

Dated at New Haven, Connecticut this 10th day of December 2018.

                               /s/ Janet C. Hall            _
                               Janet C. Hall
                               United States District Judge




                                  8
